Citation Nr: 1446102	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-31 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral eye disability.

2.  Entitlement to service connection for a dental disability. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel




INTRODUCTION

The Veteran had active service from March 1956 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a bilateral eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 2008, the RO denied service connection for a bilateral eye disability.

2.  Evidence added to the record since the November 2008 RO decision relates to unestablished facts necessary to substantiate the claim and raises the possibility of substantiating the claim for service connection for a bilateral eye disability.

3.  In a February 2012 written statement, the Veteran, through his representative, withdrew his appeal for entitlement to service connection for a dental disability.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the November 2008 RO decision, denying service connection for a bilateral eye disability, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for a dental disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Bilateral Eye Disability

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The RO denied the Veteran's service connection claim for a bilateral eye disability in November 2008.  At this time, the record consisted of two statement from individuals he served stating that he had vision problems during service.  Private treatment records, which begin in 2004, show a left eye cataract, bilateral dry age-related macular degeneration, stable mild epiretinal membrane on the right, and superficial punctate keratopathy on the right.  The Veteran had left eye cataract surgery in October 2004.  He did not file a timely notice of disagreement with the November 2008 determination, and no new and material pertinent to the issue was physically associated with the claims folder within one year of the rating decision.  See Bond, 659 F.3d at 1367-8; Buie, 24 Vet. App. at 251-52; 38 C.F.R. § 3.156(b).  Thus, the rating became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.201, 20.302 (2013).   

The November 2008 rating decision is the last and only final decision.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104 (West 2002).  In order to reopen the claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Various pieces of evidence have been added to the record since the November 2008 rating decision.  This includes VA treatment records from October 2009 at which the Veteran complained of blurry vision with glasses.  He received new glasses due to refraction.  March 2010 VA treatment records show diagnoses of glaucoma based on cup to disk ratio, bilateral pseudophakia, history of cobblestone degeneration, history of right eye nasal epiretinal membrane with no obverse macular traction, refractive error, refractive error, and bilateral dry eyes.  The record shows continued VA treatment through January 2014 without an opinion on etiology.  An additional statement from an individual the Veteran served with states that he had difficulty seeing during service.  In March 2012 the Veteran's private primary care physician wrote that after reviewing letters from personnel the Veteran served with, it was his medical opinion that the problems with vision occurred during service.

The Board finds the newly submitted evidence to be new and material, within the meaning of 38 C.F.R. § 3.156(a), and the service connection claim is reopened.  See Shade, 24 Vet. App. at 117.  Specifically, the new evidences suggests that the Veteran's bilateral eye disability might be related to service.  Such evidence is presumed credible for the purposes of determining whether the evidence is new and material.  Therefore, the additional evidence is both new and material, and the claim for service connection claim for a bilateral eye disability is reopened.

B.  Dental Disability

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2013).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  In a statement received in February 2012, the Veteran's representative expressed his intent to withdraw the issue of service connection for a dental disability.  Thus, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.


ORDER

New and material evidence having been submitted, the claim for service connection for a bilateral eye disability is reopened, and to this extent only the appeal is granted.

The claim of entitlement to service connection for a dental disability is dismissed.

REMAND

As discussed above, the record contains lay statements that the Veteran had vision problems during service, medical records showing that he has current disabilities of the eyes, and that his private primary care physician felt that the problems with vision occurred during service.  Therefore, the Board finds that the evidence of record triggers the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA treatment records to January 2014 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from January 2014 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service eye symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his bilateral eye disability.  He should be provided an appropriate amount of time to submit this evidence.

3.  Obtain VA treatment records from January 2014 to the present.

4.  Afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of eye disabilities found to be present.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all eye disabilities found to be present should be diagnosed.  In offering an opinion, the examiner should specifically acknowledge and comment on the credible lay statements that the Veteran had vision problems during service.  A complete rationale must be provided for all opinions.  If an opinion cannot be expressed without resorting to speculation, the examiner must state why that is so.

5.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


